Citation Nr: 1219706	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  00-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a herniated nucleus pulposus of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran has served in the U.S. Army Reserves since August 1979.  He has verified periods of active duty from August 1979 to November 1979; December 1996; February 2003 to October 2003; and January 2004 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's claim was remanded by the Board in August 2003, February 2008, and again in February 2011.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's herniated nucleus pulposus of the lumbosacral spine results in mild limitation of motion, with no more than slight neurological impairment and no incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a herniated nucleus pulposus of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-95 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In January 2004, March 2004, September 2004, March 2006, October 2009, December 2009, March 2010, and March 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, these letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the June 2000 adverse determination on appeal, which was issued prior to the enactment of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in February 2012.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded a VA medical examination on several occasions, most recently in March 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a disability rating in excess of 10 percent for his service-connected herniated nucleus pulposus of the lumbosacral spine. Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Veteran's lumbosacral spine disability is currently rated as 10 percent disabling under Diagnostic Code 5243, for intervertebral disc syndrome.  Effective September 23, 2002, subsequent to the receipt of the Veteran's claim, VA revised the criteria for evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  Effective September 25, 2003, VA further revised the criteria for the evaluation of diseases and injuries of the spine.  See 68 Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  When a law or regulation changes while an appeal is pending, the version most favorable to the claimant applies, absent legislative intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory or regulatory provisions, however, may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

In various supplemental statements of the case, the Veteran was afforded notice of the revised criteria for spinal disabilities.  Additionally, his pending appeal was reconsidered in light of the revised criteria thereafter.  Therefore, no prejudice to the Veteran exists in the Board's adjudication of this issue at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory revisions, Diagnostic Code 5293, for intervertebral disc syndrome, awarded the following: pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, warranted a 60 percent evaluation.  Severe intervertebral disc syndrome, with recurring attacks and with intermittent relief, warranted a 40 percent evaluation.  Moderate intervertebral disc syndrome with recurring attacks warranted a 20 percent evaluation, and slight intervertebral disc syndrome warranted a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised regulations effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Using the revised criteria, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent evaluation.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent evaluation is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2011).  

The second revision to the diagnostic criteria for spinal disabilities was effective September 26, 2003.  At that time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. Part 4, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under Diagnostic Code 5237, spinal stenosis under Diagnostic Code 5238, degenerative arthritis of the spine under Diagnostic Code 5242, and intervertebral disc syndrome under Diagnostic Code 5243.  These subsequent changes are noted below.  

The Veteran's lumbosacral spine disability was previously considered the former criteria for such disabilities.  Prior to the regulatory changes, Diagnostic Code 5295 provided as follows:

Lumbosacral strain with slight subjective symptoms only	0
Lumbosacral strain manifested by characteristic pain on motion	10
Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position	20
Severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign; marked limitation of forward bending in the standing position; loss of lateral motion with osteoarthritic changes; or narrowing or irregularity of the joint space; or some of the above with abnormal mobility on forced motion	40

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the lumbosacral spine was rated under Diagnostic Code 5292.  Under this Code, a 10 percent rating was warranted for slight limitation of motion, a 20 percent rating was assigned for moderate limitation of motion, and a 40 percent evaluation was assigned for severe limitation of motion was required.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 40 percent rating represented the maximum schedular rating under both Diagnostic Codes 5292 and 5293.  

Subsequent to the regulatory changes, lumbosacral strain, degenerative disc disease, and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10


Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-42 (2011).  

Each of these diagnostic criteria will be considered in turn, as appropriate.  

The Veteran underwent a military medical board evaluation in October 1999.  He reported a history of chronic low back pain following heavy lifting while on reserve duty.  He reported taking medication and receiving civilian treatment for his pain following his initial injury, but denied any hospitalization or surgery.  He experienced low back pain with radiation into the lower extremities, but denied any neurological complaints, including numbness, weakness, or bowel or bladder incontinence.  On objective evaluation, the Veteran was without evidence of obvious muscular atrophy along the spine.  No tenderness was noted with direct palpation.  He was able to heel and toe walk without difficulty.  With forward flexion, he was only able to touch his knees.  Extension and lateral rotation were within normal limits.  Motor strength was 5/5 in the lower extremities.  The final diagnosis was of low back pain syndrome, with degenerative central disk herniation at L-5/S-1 with radiculitis.  

In a February 2000 statement, a private care provider, Robert Boyd, D.O., stated the Veteran experienced chronic low back pain.  He had paravertebral muscle contraction and a decrease in his lumbar lordosis, but was without radiculopathy.  

The Veteran was afforded a VA medical examination in May 2000.  He reported onset of his low back pain in 1996, when he strained his low back while picking up a heavy object.  He was on reserve duty at that time.  Currently, he described his pain as severe, with occasional radiation into his upper and lower extremities.  He used medication for his low back pain.  He denied any flare-ups.  On objective evaluation, the Veteran was in no acute distress.  He exhibited forward flexion to 90 degrees, with pain starting at 70 degrees.  Extension was to 30 degrees, with pain commencing at 10 degrees, lateral flexion was to 30 degrees bilaterally, and lateral rotation was to 35 degrees bilaterally, with pain reported beginning at 30 degrees.  Straight leg raising was negative bilaterally, and no loss of muscle strength in the lower extremities was noted.  Reflexes were 2/4 in the lower extremities, and no sensory deficits were noted.  The Veteran could walk on his heels and toes without difficulty.  April 2000 X-rays of the lumbosacral spine were within normal limits, with normal vertebral bodies and disc spaces.  A May 2000 MRI confirmed a moderately large posterior disc protrusion at L5-S1.  

April 2000 private treatment notes confirm ongoing chronic low back pain.  The Veteran was negative, however, for neurological impairment.  His motor, sensory, and reflex responses were within normal limits.  On range of motion testing, he could not forward flex beyond 30 degrees due to reported pain.  On private examination in June 2000, the Veteran displayed forward flexion to 61 degrees, extension to 41 degrees, and lateral flexion to 42 degrees bilaterally.  

The Veteran testified at the RO before a Decision Review Officer in March 2001.  He stated that his low back disability interfered with his work, as it required some bending and squatting.  He used a back brace and medication to accommodate his pain.  

Also in March 2001, the Veteran was afforded another VA medical examination.  He again reported chronic low back pain, with occasional radiation into the lower extremities.  He denied loss of bowel or bladder control, or loss of strength in the lower extremities.  He used medication for his back pain, but denied any surgeries of the spine.  On objective examination, he walked with a normal gait, and wore a back brace.  His paravertebral muscles were of normal tone, and were without spasm.  Straight leg raising was negative.  Range of motion testing indicated forward flexion to 85 degrees, extension to 22 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 14 degrees bilaterally.  Patellar and Achilles reflexes were 1+.  The impression was of a displaced intervetebral disc, with back pain.  The Veteran was later afforded a course of physical therapy in 2001.  

An August 2005 private evaluation noted the Veteran's ongoing complaints of low back pain.  He stated that he'd recently exacerbated his low back pain while on active duty in 2004-05.  He used medication for his pain, with little relief.  He claimed he was unable to crouch or squat, but could partially kneel.  

A VA medical examination was next afforded the Veteran in September 2005.  Symptoms included worsening low back pain, made worse during his recent tour of active duty.  He had taken injections for his low back, with limited relief.  Daily flare-ups of his back pain were reported, lasting 2-3 hours.  His pain was described as 10/10 at its peak.  He also reported pain and weakness in his lower extremities.  No spasms were reported.  He used a cane to aid his mobility.  On objective evaluation, his posture was within normal limits.  His low back was without gibbus, kyphosis, list, lumbar flattening or abnormal lordosis, or scoliosis.  Range of motion testing indicated forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 35 degrees bilaterally.  Pain was reported with motion.  No additional limitation of motion was noted to result due to such factors as pain, pain on use, weakness, fatigability, or incoordination.  Motor, reflex, and sensory examinations of the lower extremities were within normal limits.  No periods of incapacitation in the last 12 months were noted.  X-rays of the lumbosacral spine were negative for fracture, dislocation, spondylolisthesis or spondylolysis.  Intervertebral disc spaces, vertebral height, and posterior neural arches were within normal limits.  The impression was of a normal lumbar spine.  A July 2005 MRI also demonstrated well-maintained intervertebral disc spaces and vertebral heights.  Disc desiccations with an annular tear and central disc protrusion at L5-S1 was also noted, however.  The final diagnosis was of an episodic lumbar spine strain.  

Next, the Veteran was afforded a VA medical examination in March 2009.  He reported chronic low back pain, which has been treated with medication and a TENS unit.  His pain increased with activity, and radiated into his lower extremities.  He denied requiring bedrest in the past year.  He continued to work fulltime.  He also used a back brace.  On objective evaluation, he had forward flexion to 70 degrees, extension to 30 degrees, lateral flexion to 40 degrees bilaterally, and lateral rotation to 50 degrees bilaterally.  Pain was reported at the extremes of motion.  No additional limitation of motion was noted to result from repetitive use.  Right lumbosacral paraspinal tenderness was present, but no muscle spasm.  Straight leg raising was negative bilaterally, and motor and sensory evaluations were negative in the lower extremities.  Reflexes were 2+ and symmetrical.  His gait was within normal limits.  A July 2007 VA X-ray was negative.  The diagnosis was of L5-S1 herniated nucleus pulposus.  

Most recently, the Veteran was afforded a VA medical examination in March 2011. The claims file was reviewed in conjunction with the examination.  He stated his back pain continued, and was worse sitting rather than standing.  He reported his pain radiated down his legs, as well as up into his arms.  Incapacitating episodes in the past 12 months were reported by the Veteran; he did not, however, report bed rest ordered by a physician.  He denied any surgical treatment.  He was employed fulltime.  He also used a cane and a back brace.  On objective evaluation, he had forward flexion to 70 degrees, extension to 10 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  Pain was reported at the extremes of motion.  No additional limitation of motion was noted to result from repetitive use.  No muscle spasms were present, but his musculature was tense, and he reported pain with palpation.  Straight leg raising was mildly positive on the left.  Motor and sensory evaluations were within normal limits in the lower extremities.  Reflexes were 2+ and symmetrical.  An August 2010 VA X-ray of the lumbosacral spine was negative for listhesis or loss of disc height or spacing.  The impression was of a stable appearance.  The diagnosis was of L5-S1 herniated nucleus pulposus, without evidence of spondylosis, radiculopathy, or myelopathy.  

Considering first entitlement to a disability rating in excess of 10 percent prior to September 23, 2002, the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's lumbosacral spine disability during this period.  In so deciding, the Board must consider all applicable criteria for spinal disabilities.  Diagnostic Codes 5285, 5286, and 5289 are not applicable to the present case, as the Veteran does not display spinal cord involvement or need for a neck brace due to his spinal fracture, complete bony fixation of the spine, or ankylosis or the functional equivalent thereof.  

Under Diagnostic Code 5292, for limitation of motion, moderate limitation of motion of the lumbosacral spine is required for a 20 percent disability.  As set forth above, however, the evidence of record shows that the Veteran's limitation of motion is not more than mild.  At worst, the evidence shows that his lumbosacral spine motion includes forward flexion to no worse than 61 degrees, and extension to no worse than 10 degrees, suggestive of mild limitation of motion.  These findings do not represent moderate limitation of motion, nor were they described by any examiner as such.  Indeed, no medical professional has characterized the Veteran's loss of lumbosacral spine motion as more than mild.  Although the Veteran has reported pain with his range of motion, the Board notes that he has consistently displayed forward flexion in the 61 to 90 degrees range, and has not displayed decreased range of motion with repetitive motion.  The Board is cognizant that in April 2000, the Veteran displayed forward flexion limited to 30 degrees, but finds this result to be an anomaly, as forward flexion in excess of 60 degrees was noted in the months both before and after this finding.  Additionally, forward flexion limited to less than 60 degrees was not noted thereafter.  Although VA is required to consider painful motion under 38 C.F.R. § 4.59, this regulation specifies that, in the case of a painful, unstable, or malaligned joint, "at least the minimum compensable rating for the joint" be assigned.  38 C.F.R. § 4.59.  Such has been accomplished in the present case, as the Veteran has had a 10 percent evaluation during the entire pendency of this appeal.  For these reasons, the record does not support a rating in excess of 10 percent for a low back disability under the Diagnostic Code 5292.  

With respect to Diagnostic Code 5295, the Board likewise finds that the evidence of record is consistently absent for objective evidence of more than mild lumbosacral strain symptoms.  Again, there is no evidence of muscle spasm on extreme forward bending or loss of lateral spine motion in the standing position.  Thus, the Veteran is not be entitled to an increased rating under Diagnostic Code 5295.

Although the criteria for a rating in excess of 10 percent have not been met, the Board has considered whether an additional 10 percent for demonstrable deformity of a vertebral body is warranted, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285.  As already noted above, however, repeated medical examinations are negative for a demonstrable deformity of a vertebral body.  The Board finds that these medical findings are persuasive and assigns them great probative weight.  Therefore, the Board finds that an additional 10 percent rating for demonstrable deformity of a vertebral body is not warranted.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5285.

The Board has also considered the rating criteria for evaluating intervertebral disc syndrome.  The Veteran has not displayed moderate intervertebral disc syndrome with recurring attacks, as would warrant a 20 percent evaluation under the criteria in effect prior to September 23, 2002.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Although the Veteran has given subjective reports of constant back pain with radiation of his pain into the lower extremities, the objective medical findings are not indicative of more than mild intervertebral disc syndrome with recurring attacks.  There is no evidence of weakness, muscle atrophy or other neurological findings suggestive of a moderate or severe disability.  Various neurological examinations in clinical settings have been consistently normal, with no objective indication of loss of sensation or reflexes.  The Veteran has also consistently denied bowel or bladder involvement.  Based on the objective evidence of record, therefore, the Board finds that the criteria for a rating in excess of 10 percent for intervertebral disc syndrome have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the Court's DeLuca holding.  The Veteran and his representative have argued that a higher rating is warranted under these provisions, in light of the Veteran's complaints of constant and severe pain which have been treated by VA with a TENS unit, pain medication, and the like.  He has also reported that he must limit his activities due to his low back disability and that such disability is aggravated by prolonged standing, walking, sitting, etc. 

The Board has duly considered these factors, but notes that the objective evidence of record shows few objective findings such as weakness, muscle atrophy, or other evidence of disuse.  For example, the Veteran has consistently been described as able to move freely, with a normal gait.  On his most recent VA examination, in March 2011, he was again without additional limitation of motion resulting from pain, weakened movement, muscle atrophy, excess fatigability, or incoordination.  Moreover, repeated examinations have shown little or no atrophy or muscle weakness, and no other objective evidence of excess fatigability, disuse, or significant functional loss.  38 C.F.R. § 4.59 further provides that symptoms such as muscle spasms will aid in identifying painful motion.  In the present case, the various VA and private examinations were all negative for spasm of the musculature of the lumbosacral spine.  Based on the foregoing, the Board finds that the Veteran's low back symptomatology is adequately compensated by the currently-assigned 10 percent rating.  The Board finds no basis for the assignment of a rating in excess of 10 percent under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 202.  

Considering next the regulations revised effective September 23, 2002, intervertebral disc syndrome is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2011).

As noted above, the criteria for rating intervertebral disc syndrome that became effective on September 23, 2002, contained a note defining incapacitating episodes and chronic orthopedic and neurologic manifestations.  The Federal Register version setting forth the final rule indicates that the three notes following the version of Diagnostic Code 5293 that became effective on September 23, 2002, were deleted when intervertebral disc syndrome was reclassified as Diagnostic Code 5243 in the criteria that became effective on September 26, 2003.  This was inadvertent and has now been corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction that was made effective September 26, 2003.

Applying the amended criteria to the facts in this case, the Board finds that the amended criteria for a rating in excess of 10 percent for the Veteran's service-connected low back disability have not been met.  

As delineated in detail above, repeated examinations over the course of the longstanding appeal have consistently shown that the Veteran's low back disability is not manifested by forward flexion of the thoracolumbar spine 60 degrees or less or combined range of motion of the entire thoracolumbar spine less than 170 degrees.  As discussed above, while the Veteran did display forward flexion limited to 30 degrees on a single occasion in April 2000, the Board finds the result inconsistent with the remainder of the record, and therefore will not award an increased rating based upon it.  Most recently, the Veteran displayed forward flexion to 90 degrees and a combined range of motion of 170 on VA examination in March 2011.  The Board notes that the Veteran has reported pain at the extremes of forward flexion, and at times across all ranges of forward flexion.  Nevertheless, he has retained the ability to flex to greater than 60 degrees, even after repetitive motions.  Finally, he has not demonstrated muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, the Board does not find a 20 percent or higher evaluation is warranted.  

Based on the foregoing, a rating in excess of 10 percent under the revised criteria for evaluating disabilities of the spine is not warranted.  38 C.F.R. § 4.71a.  In that regard, the Board has considered whether a separate compensable rating is warranted for any associated, objective neurologic abnormalities, such as bowel or bladder impairment.  Again, however, although the Veteran reports radiating pain in the lower extremities, objective neurological examinations have been consistently normal.  He has consistently demonstrated good strength and sensory perception of the lower extremities, and denied bowel or bladder incontinence.  On the most recent VA examination report, his strength remained good, sensory perception was within normal limits, and clonus was absent.  Reflexes were also 2+ and symmetrical in the lower extremities.  Simply stated, no significant associated objective neurological abnormalities have been identified.  The Board therefore finds that a separate compensable rating based on neurological impairment is not warranted.  

With respect to the amended criteria for rating intervertebral disc syndrome, the Board finds that a rating in excess of 10 percent is not warranted.  As discussed above, the objective evidence of record does not show incapacitating episodes of intervertebral disc syndrome with a duration of at least two weeks during the past 12 months so as to warrant the next higher rating of 20 percent under the current rating criteria.  

As noted, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, the Veteran has continued to work on a fulltime basis and has not indicated any loss of work secondary to his back pain.  Although he receives pain medication from VA for his back symptomatology, the record contains no indication that he has ever been prescribed bed rest by a physician for his disability.  In view of the foregoing, the Board finds that the amended criteria for a rating in excess of 10 percent for intervertebral disc syndrome have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board has also considered whether a staged rating is warranted at any time during the lengthy pendency of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that the Veteran has displayed a level of disability consistent with his 10 percent rating during the length of this appeal, and a staged rating is not warranted at the present time.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran is employed, and has not required extended or frequent hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds that the criteria for a rating in excess of 10 percent for a herniated nucleus pulposus of the lumbosacral spine have not been met.  Where, as here, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b)(West 2002); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for a herniated nucleus pulposus of the lumbosacral spine is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


